UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05617 Shelton Greater China Fund (Exact name of registrant as specified in charter) 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Address of principal executive offices)(Zip code) Teresa Axelson 44 Montgomery Street, Suite 2100 San Francisco, California94104-4708 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 955-9988 Date of fiscal year end: December 31 Date of reporting period: March 31, 2012 ITEM 1. SCHEDULE OF INVESTMENTS SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / March 31, 2012 Security Description Shares Value Common Stock (98.61%) Basic Materials (4.69%) Chemicals (4.69%) China Petrochemical Development Corp $ Formosa Chemicals & Fibre Corp Formosa Plastics Corp Nan Ya Plastics Corp Total Basic Materials Communications (9.86%) Internet (1.89%) Tencent Holdings Ltd Telecommunications (7.97%) China Mobile Ltd China Unicom Hong Kong Ltd Chunghwa Telecom Co Ltd HTC Corp Taiwan Mobile Co Ltd Total Communications Consumer, Cyclical (8.42%) Auto Manufacturers (0.61%) Dongfeng Motor Group Co Ltd Auto Parts & Equipment (0.62%) Xinyi Glass Holdings Ltd Distribution/Wholesale (1.17%) Li & Fung Ltd Home Furnishings (1.15%) Haier Electronics Group Co Ltd* Lodging (0.66%) Sands China Ltd Retail (3.70%) Emperor Watch & Jewellery Ltd Maoye International Holdings Ltd* Sa Sa International Holdings Ltd Sun Art Retail Group Ltd* Taiwan FamilyMart Co Ltd Textiles (0.51%) International Taifeng Holdings Ltd Total Consumer, Cyclical Consumer, Non-Cyclical (4.97%) Cosmetics/Personal Care (1.05%) Vinda International Holdings Ltd SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / March 31, 2012 Security Description Shares Value Food (3.20%) Shenguan Holdings Group Ltd Standard Foods Corp Uni-President Enterprises Corp Want Want China Holdings Ltd Pharmaceuticals (0.72%) TTY Biopharm Co Ltd Total Consumer, Non-Cyclical Diversified (1.69%) Holding Companies (1.69%) Hutchison Whampoa Ltd Total Diversified Energy (8.70%) Coal (1.71%) China Shenhua Energy Co Ltd Oil & Gas (6.99%) China Petroleum & Chemical Corp CNOOC Ltd PetroChina Co Ltd Total Energy Financial (31.18%) Banks (12.72%) Bank of China Ltd BOC Hong Kong Holdings Ltd China Construction Bank Corp Hang Seng Bank Ltd Industrial & Commercial Bank of China Diversified Financial Services (5.01%) Chinatrust Financial Holding Co Ltd Fubon Financial Holding Co Ltd Hong Kong Exchanges and Clearing Ltd Mega Financial Holding Co Ltd Taiwan Acceptance Corp Yuanta Financial Holding Co Ltd* Insurance (6.44%) AIA Group Ltd China Life Insurance Co Ltd China Pacific Insurance Group Co Ltd PICC Property & Casualty Co Ltd Ping An Insurance Group Co SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / March 31, 2012 Security Description Shares Value Real Estate (7.01%) China Overseas Land & Investment Ltd Hang Lung Properties Ltd Hysan Development Co Ltd Kerry Properties Ltd Link REIT Sun Hung Kai Properties Ltd Swire Properties Ltd* Total Financial Industrial (17.71%) Electronics (10.82%) AAC Technologies Holdings Inc AU Optronics Corp Hon Hai Precision Industry Co Ltd Radiant Opto-Electronics Corp Silitech Technology Corp Taiwan Surface Mounting Technology Co Ltd Tripod Technology Corp Engineering & Construction (3.01%) Cheung Kong Infrastructure Holdings Ltd China State Construction International Holdings Ltd Environmental Control (1.11%) China Everbright International Ltd Machinery-Diversified (2.24%) First Tractor Co Ltd Shanghai Electric Group Co Ltd Miscellaneous Manufuring (0.53%) Largan Precision Co Ltd Total Industrial Technology (9.86%) Computers (2.83%) Asustek Computer Inc Lenovo Group Ltd Semiconductors (7.03%) Chipbond Technology Corp MediaTek Inc Taiwan Semiconductor Manufacturing Co Ltd Total Technology Utilities (1.53%) Electric (0.83%) CLP Holdings Ltd Power Assets Holdings Ltd SHELTON GREATER CHINA FUND Portfolio of Investments (Expressed in U.S. Dollars) (Unaudited) / March 31, 2012 Security Description Shares Value Gas (0.70%) Hong Kong & China Gas Co Ltd Total Utilities Total Common Stock (Cost $27,329,812) Rights and Warrants (0.00%) Financial (0.00%) Chinatrust Financial Holding Co Ltd rights 04/03/12 Total Rights and Warrants (Cost $0) Short-Term Investments (1.57%) Time Deposit (1.57%) HSBC Bank USA, Grand Cayman, 0.03%, Due 04/02/12 Total Short-Term Investments (Cost $462,473) Total Investments (Cost $27,792,285) (a) (100.18%) Liabilities in Excess of Other Assets (-0.18%) ) Net Assets (100.00%) $ Security Description Contracts Unrealized Appreciation Forward Foreign Currency Exchange Contract Short (0.02%) USD, Brown Brothers Harriman & Co., settlement date 04/02/12 (cost $4,893; value $4,893) HKD 38,000 $
